NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 08 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   15-10565

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-01023-GMS-1
 v.

TORIBIO MORENO-FIERRO,                           MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                          Submitted November 4, 2016**

Before: HUG, FARRIS, and CANBY, Circuit Judges.

      Toribio Moreno-Fierro appeals from the district court’s judgment and

challenges his conviction and 33-month sentence for being an illegal alien found in

the United States following deportation, in violation of 8 U.S.C. § 1326. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Moreno-Fierro’s counsel has filed a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Moreno-Fierro the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Moreno-Fierro has waived his right to appeal. Because the record discloses

no arguable issue as to the validity of the appeal waiver, we dismiss the appeal.

See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2